Citation Nr: 0500895	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left hip 
disability, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
2002, by the Baltimore, Maryland, Regional Office (RO).  The 
claims file was subsequently transferred to the RO in St. 
Petersburg, Florida.  

By a rating decision dated in December 1978, service 
connection was established for a left hip disability, rated 
as posterior hip fracture dislocation including the femoral 
head and acetabulum with cystic changes.  This disability was 
evaluated as 10 percent disabling.

In June 2001, the veteran underwent surgery on his left hip, 
described as cord decompression, left hip.  The diagnosis was 
avascular necrosis, left hip.  By a rating dated in June 
2001, the veteran was granted a temporary total rating for 
convalescence from the date of the surgery until November 30, 
2001, when the pre surgery schedular rating of 10 percent was 
increased to 20 percent.  By the rating dated in July 2001, 
the post surgery schedular rating for the left hip disability 
was increased to 30 percent effective from November 30, 2001.

The veteran's left hip disorder is currently diagnosed as 
left hip avascular necrosis status post core decompression.  
However, the RO, in a Statement of the Case (SOC) issued in 
July 2003, made the following statements:

The veteran had not claimed or established 
service connection for avascular necrosis, 
which is shown to be steroid-induced.  The 
veteran is not entitled to compensation for any 
treatment for avascular necrosis, including 
surgical intervention in June 2001, and he is 
not entitled to compensation for any 
impairments due to avascular necrosis.

The veteran thereafter again submitted copies of service 
medical records which reflect that in 1978 an orthopedic 
surgeon stated that the veteran may develop aseptic necrosis 
of the femoral head and/or arthritis requiring further 
surgical procedures.  Additionally, in a statement attached 
to his substantive appeal, received in September 2003, the 
veteran raised the issues of entitlement to service 
connection for residuals of in-service injuries to both knees 
and service connection for a psychiatric disorder secondary 
to his service-connected left hip disorder.  

The RO has not adjudicated these claims.  The issues of 
entitlement to service connection for left hip avascular 
necrosis and a psychiatric disorder secondary to the service-
connected left hip disability are inextricably intertwined 
with the issue of the proper rating to be assigned for the 
service-connected left hip disability.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there is an outstanding matter that must 
be addressed by the RO in the first instance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Although the veteran was provided a VA examination of his 
left hip in May 2002, the examiner noted that he did not have 
the claims file or any medical records for review.  A medical 
examination that is not based upon a complete and accurate 
history is inadequate for rating purposes and "frustrates 
effective judicial review."  West v. Brown, 7 Vet. App. 70, 
78 (1994).

In the July 2003 SOC it was noted that the veteran had a 
history of a post service work-related right knee injury and 
subsequent deep venous thrombosis involving the right lower 
extremity.  Reportedly, he had not been able to work since 
that injury and was entitled to Workers Compensation and 
disability benefits from the Social Security Administration 
(SSA).  VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  The SSA records may contain information pertinent to 
the veteran's left hip disability.  On remand, the RO should 
take the appropriate steps to obtain copies of any SSA 
disability determination and associated records.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should request the veteran to 
identify all medical providers from whom 
he has received treatment for his left 
hip disorder since May 2002.  The RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not already been associated with the 
claims folder.  All VA treatment records 
not already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request. 

2.  The RO should obtain a copy of any 
SSA decision awarding or denying the 
veteran benefits, as well as a copy of 
the record upon which any award or denial 
of SSA benefits was based.

3.  The veteran should be afforded a VA 
examination or examinations, as 
necessary, to determine the current 
nature, extent and severity of the 
service-connected posterior hip fracture 
dislocation, including the femoral head 
and acetabulum, with cystic changes.  The 
claims folder should be made available to 
the examiner(s) for review in conjunction 
with the examination, and the examiner(s) 
should acknowledge such review in the 
examination report.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner(s) 
should render opinions as to whether 
avascular necrosis of the left hip can be 
clearly dissociated from the service-
connected left hip disability and whether 
the veteran has a psychiatric disorder 
which is secondary to the service-
connected left hip disability.

4.  Then, in light of all of the evidence 
received, the RO should readjudicate the 
veteran's claims, including his claims of 
entitlement to service connection for 
avascular necrosis of the left hip, 
service connection for a psychiatric 
disorder as secondary to the service-
connected left hip disability, and 
service connection for residuals of in-
service knee injuries.  If the 
determination is adverse to the veteran, 
he should be furnished a Supplemental 
Statement of the Case as to the issue 
currently on appeal. 

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


